Citation Nr: 0711139	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  03-21 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss effective January 26, 2002.

2.  Entitlement to an initial compensable evaluation for left 
ear hearing loss, effective November 27, 2002.

3.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss, effective June 3, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1998 to 
January 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.  The RO 
granted service connection for right ear hearing loss in 
August 2002, assigning a 0 percent rating effective January 
26, 2002.  The veteran appealed this action; and in November 
2005, the RO assigned an increased evaluation of 10 percent 
for right ear hearing loss, effective June 3, 2005.  The 
veteran, through his representative, has indicated that he is 
not satisfied with the rating for right ear hearing loss.  
Thus, this claim is still before the Board.   AB v. Brown, 6 
Vet. App. 35 (1993).

In September 2003, the RO granted service connection for left 
ear hearing loss, assigning a 0 percent rating effective 
November 27, 2002.  The veteran filed a notice of 
disagreement with this rating in September 2003.  In November 
2005, the RO assigned an increased evaluation of 10 percent 
for left ear hearing loss, effective June 3, 2005.  The RO 
issued a supplemental statement of the case in January 2006, 
addressing an increased rating for bilateral hearing loss, 
and noted that a VA-Form 9 had been received.  The RO 
subsequently issued June 2006 and November 2006 supplemental 
statements of the case, indicating the need for the veteran 
to submit a VA-Form 9 substantive appeal.  In December 2006, 
one month after the last supplemental statement of the case, 
the veteran's representative submitted a DAV "Appeal Pre-
certification Review" addressing both right and left ear 
hearing loss.  The Board accepts this statement in lieu of a 
VA-Form 9 since the veteran's representative has indicated 
that the veteran wishes to pursue his appeal for an initial 
rating in excess of 10 percent for left ear hearing loss.  
Additionally, the January 2006 notice that a substantive 
appeal already had been received could have mislead the 
veteran into believing he no longer needed to file an appeal 
for the left ear hearing loss.


FINDINGS OF FACT

1.  Effective January 26, 2002 to June 3, 2005, right ear 
hearing loss is manifested by no greater than Level VI 
hearing and left ear hearing loss is manifested by no greater 
than Level I hearing.  

2.  Effective June 3, 2005, bilateral hearing loss is 
manifested by no greater than Level IV hearing loss in both 
ears.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 0 percent for 
right ear hearing loss, effective January 26, 2002, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.7, 4.85, 4.86 
(2006).

2.  The criteria for an evaluation in excess of 0 percent for 
left ear hearing loss, effective November 27, 2002, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.7, 4.85, 4.86 
(2006).

3.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss, effective June 3, 2005, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.7, 4.85, 4.86 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the increased rating 
claims for bilateral hearing loss and the respective 
responsibilities of each party for obtaining and submitting 
evidence by way of a July 2005 letter.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency and 
that it was his responsibility to respond in a timely manner 
to VA's requests for specific information, and to provide a 
properly executed release so that VA could request the 
records for him.  The RO also notified the veteran to submit 
any other evidence or information in his possession.  The RO 
notified the veteran again in an April 2006 letter, which 
included notice of the laws regarding degrees of disability 
or effective dates for any grant of service connection, 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).     

While the notice letters provided to the veteran in July 2005 
and April 2006 were not given prior to the first AOJ 
adjudication of the claims in August 2002, as required by 
38 U.S.C.A. § 5103(a), the subsequent VA letters corrected 
any procedural errors.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Thus, any defect with respect to the timing of the 
notice requirement was non-prejudicial.

Additionally, VA has obtained all relevant, identified, and 
available evidence and has notified the veteran of any 
evidence that could not be obtained.  The RO requested 
additional treatment records from the Madigan Army Medical 
Center and notified the veteran of the request; but the 
Madigan Army Medical Center responded in July 2005 that there 
were no records found.  VA has made reasonable efforts to 
obtain this evidence; a formal finding of unavailability of 
Federal records was made in January 2006.  VA also has 
provided all necessary examinations to determine the present 
severity of his hearing loss.  The veteran was scheduled for 
another VA examination in September 2006 and, at his request, 
rescheduled for October 2006.  The veteran again requested 
that the examination be rescheduled, but did not call back to 
reschedule the examination; so the request was cancelled.  
The last VA examination was provided in August 2005; and the 
veteran has not indicated that his hearing loss has become 
more severe since then.

The veteran's representative contends that the veteran's 
audiology examination in August 2005 was inadequate because 
it was performed in a sound-proof room.  The examination is 
not shown to be inadequate for rating purposes, however, as 
the examination was conducted by a state-licensed audiologist 
and included a controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry test.  See 
38 C.F.R. § 4.85(a).  The veteran has not referred to any 
additional, unobtained, available, relevant evidence.  
Therefore, VA has satisfied all duties to notify and assist 
the veteran.

Analysis

The RO granted service connection for right ear hearing loss 
in August 2002, assigning a 0 percent rating, effective 
January 26, 2002.  The RO granted service connection for left 
ear hearing loss in September 2003, assigning a 0 percent 
rating, effective November 27, 2002.  The veteran appealed 
both actions.  In November 2005, the RO assigned a rating of 
10 percent for bilateral hearing loss, effective June 3, 
2005.  The veteran has indicated that he still is not 
satisfied with these ratings.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

Hearing impairment is evaluated under 38 C.F.R. §§ 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Based on the level of hearing impairment, a 
percentage evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a).

Rating higher than 0 percent

Effective January 26, 2002, the veteran was assigned a 0 
percent evaluation for right ear hearing loss.  A 0 percent 
evaluation was assigned for left ear hearing loss, effective 
November 27, 2002.

On the authorized audiological evaluation in August 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
40
50
34

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.

On the authorized audiological evaluation in July 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
70
85
110
78
LEFT
40
55
60
65
55

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 92 percent in the left ear.

Taking into account the evidence set out above, the Board 
finds that the preponderance of the evidence is against a 
rating in excess of 0 percent for right ear hearing loss, 
effective January 26, 2002, and left ear hearing loss, 
effective November 27, 2002.  Specifically, the audiological 
findings when applied to the above cited rating criteria 
translate to literal designations of no greater than Level VI 
hearing in the right ear and Level I hearing in the left ear.  
If impaired hearing is service-connected in only one ear, as 
it was during the first examination in August 2002, in order 
to determine the percentage evaluation from Table VII, the 
non-service-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I, subject to the 
provisions of § 3.383 of this chapter.  38 C.F.R. § 4.85 (f).  
The examination in July 2003 also did not show more than 
Level I hearing for the left ear after the left ear was 
service-connected.  These audiological findings do not 
support the assignment of a rating higher than 0 percent 
under applicable regulations.  See 38 C.F.R. §§ 4.85, 4.87, 
Tables VI and VII.  The veteran's acuity also does not fall 
under the exceptional patterns of hearing impairment, as pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is not shown to be 55 
decibels or more; or 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.   

Rating higher than 10 percent 

Effective June 3, 2005, a 10 percent rating was assigned for 
bilateral hearing loss. 

On the authorized audiological evaluation in August 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
60
65
70
61
LEFT
50
55
60
70
59

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 80 percent in the left ear.

Taking into account the evidence set out above, the Board 
finds that the preponderance of the evidence is against a 
rating in excess of 10 percent for bilateral hearing loss, 
effective June 3, 2005.  Specifically, the audiological 
findings when applied to the above cited rating criteria 
translate to literal designations of no greater than Level IV 
hearing in both ears.  These audiological findings do not 
support the assignment of a rating higher than 10 percent 
under applicable regulations.  See 38 C.F.R. §§ 4.85, 4.87, 
Tables VI and VII.  The veteran's acuity also does not fall 
under the exceptional patterns of hearing impairment, as pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is not shown to be 55 
decibels or more; or 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection, 
during which the veteran's bilateral hearing loss warranted a 
rating higher than 0 percent, effective January 26, 2002 for 
the right ear and effective November 27, 2002 for the left 
ear; or a rating higher than 10 percent for both ears 
effective June 3, 2005.  For this reason, additional "staged 
ratings" are inapplicable to this case.

In sum, the Board finds that the level of impairment 
associated with the veteran's bilateral hearing loss 
disability more closely approximates the criteria for a 0 
percent rating, effective January 26, 2002 for the right ear 
and effective November 27, 2002 for the left ear; and a 10 
percent rating effective June 3, 2005 for both ears under 
38 C.F.R. § 4.85, Tables VI, VII.  See 38 C.F.R. § 4.7.  In 
making this decision, the Board has considered the benefit-
of-the-doubt doctrine; however, as the preponderance of the 
evidence is against the claim, there is no doubt to be 
resolved.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b).

The Board also does not find that the veteran's disability 
picture has been rendered unusual or exceptional in nature as 
to warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).
Specifically, the evidence does not reflect frequent 
hospitalization or marked interference with employment due to 
the veteran's bilateral hearing loss.  The current schedular 
criteria adequately compensate the veteran for the current 
nature and extent of severity of his hearing loss disability.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss effective January 26, 2002 is denied.

Entitlement to an initial compensable evaluation for left ear 
hearing loss, effective November 27, 2002 is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral hearing loss, effective June 3, 2005 is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


